DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
	Claims 1, 14, 23, 26, and 27 have been amended, and claims 1-27 remain pending in this application.
Claim Objections
Applicant is advised that should claims 1 and 3-13 be found allowable, claims 14-25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 9, 14-18, 20-21, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 6,915,598 in view of Cheskin et al. (US 8,745,894), herein Cheskin. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter the patent except for the forward wing sections, as seen in the table below.
	Cheskin teaches a removable insole for insertion into footwear, comprising: a base layer (second layer 2) extending through a forefoot portion, a midfoot portion, and a heel portion of the insole; and an arch shell (stability cradle 3) in the midfoot portion of the insole beneath the base layer, wherein the arch shell comprises rear wing sections (appendages 37 and 38) and forward wing sections (appendages 35 and 36) (column 4, line 52-column 5, line 22; Fig. 1-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide forward wing sections, as taught by Cheskin, to the arch shell of the claimed subject matter in order to provide improved flexibility to the sole in the midfoot region. The wing sections are configured to facilitate a natural transition from the midfoot portion to the forefoot portion during a wearer's step cycle (due to the gap between the appendages which allows for increased flexibility in the midfoot region).

16/603538 claims
US 6,915,598 claims
1
1, 3, 12, 17
2, 3
6, 16, 18
4, 16
7
5, 17
4
6, 18
1, 12, 17
8, 20
1
9, 21
1, 12, 17
14, 15
1, 3, 6, 12, 16-18
26
1, 3, 12, 17


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 10-14, 16-20, and 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheskin et al. (US 8,745,894), herein Cheskin.
Regarding claims 1, 14, and 26, Cheskin discloses a removable insole for insertion into footwear, comprising: a base layer (second layer 2) extending through a forefoot portion, a midfoot portion, and a heel portion of the insole; and an arch shell (stability cradle 3) in the midfoot portion of the insole beneath the base layer, wherein the arch shell comprises rear wing sections (appendages 37 and 38) and forward wing sections (appendages 35 and 36), and wherein the wing sections are configured to facilitate a natural transition from the midfoot portion to the forefoot portion during a wearer's step cycle (due to the gap between the appendages which allows for increased flexibility in the midfoot region). (column 4, line 52-column 5, line 22; Fig. 1-6).
Regarding claims 4 and 16, Cheskin discloses that the insole is configured such that the forefoot portion of the insole extends at least to distal ends of metatarsals of a foot (Fig. 1, 2).
Regarding claims 5 and 17, Cheskin discloses that the heel portion is a cupped heel portion (Fig. 3, 4).
Regarding claims 6 and 18, Cheskin discloses that in the midfoot portion, the base layer comprises an upwardly extending contour for supporting a foot arch (at metatarsal arch support 5; column 5, lines 34-41; Fig. 1, 3, 4).
Regarding claims 7 and 19, Cheskin discloses that the forefoot portion has at least a first thickness and the midfoot portion has at least a second thickness that is greater than the first thickness (Fig. 3, 4).
Regarding claims 8 and 20, Cheskin discloses that the base layer comprises a material having a first hardness and the arch shell comprises a material having a second hardness that is greater than the first hardness (column 3, lines 15-16, 66-67).
Regarding claims 10 and 22, Cheskin discloses a heel insert (heel cushion 4) in the heel portion column 5, lines 29-33; Fig. 1).
Regarding claims 11 and 23, Cheskin discloses that the arch shell comprises at least one extension (appendages 37 and 38) located at least partially along the heel portion rearward of the forwardmost portion of the heel insert (Fig. 1).
Regarding claims 12 and 24, Cheskin discloses a cover layer (top sloth layer 1) on at least a portion of an upper surface of the base layer (column 4, lines 58-59; Fig. 2, 6).
Regarding claims 13 and 25, Cheskin discloses that the insole is a removable insole for insertion into footwear.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 12-21, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grisoni et al. (US 6,915,598), herein Grisoni, in view of Cheskin.
Regarding claims 1, 14, and 26, Grisoni discloses a removable insole (insole 10) for insertion into footwear, comprising: a base layer (lower layer 18) extending through a forefoot portion, a midfoot portion, and a heel portion of the insole; and an arch shell (insert 26) in the midfoot portion of the insole beneath the base layer, wherein the arch shell comprises rear wing sections (wings 26a, 26b) (column 3, lines 5-55; column 5, lines 50-55; Fig. 1, 2, 8, 9).
Grisoni appears to disclose forward wing sections (wherein the front edge of the shell is concave to form lobes at the front corners of the arch shell, as seen in Fig. 8), but does not specifically discuss the forward wing sections. Cheskin teaches a removable insole for insertion into footwear, comprising: a base layer (second layer 2) extending through a forefoot portion, a midfoot portion, and a heel portion of the insole; and an arch shell (stability cradle 3) in the midfoot portion of the insole beneath the base layer, wherein the arch shell comprises rear wing sections (appendages 37 and 38) and forward wing sections (appendages 35 and 36) (column 4, line 52-column 5, line 22; Fig. 1-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide forward wing sections, as taught by Cheskin, to the arch shell of Grisoni in order to provide improved flexibility to the sole in the midfoot region. The wing sections are configured to facilitate a natural transition from the midfoot portion to the forefoot portion during a wearer's step cycle (due to the gap between the appendages which allows for increased flexibility in the midfoot region).
Regarding claim 2, Grisoni does not specifically disclose that the midfoot portion of the insole comprises a flexural stiffness of 25 pounds per inch or less. However, Grisoni does teach that midfoot portion of the insole may have a flexural stiffness in the range of 5-60 pounds/inch, or more specifically in the range of 5-20 pounds/inch. Stiffnesses within this range provide sufficient support and comfort to the user (column 6, lines 3-30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the midfoot portion of the insole with a flexural stiffness of 25 pounds per inch or less, in order to provide sufficient comfort and support, depending on the specific needs of the user. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 3 and 15, Grisoni does not specifically disclose that the midfoot portion of the insole comprises a flexural stiffness of 8 pounds per inch or more. However, Grisoni does teach that midfoot portion of the insole may have a flexural stiffness in the range of 5-60 pounds/inch, or more specifically in the range of 5-20 pounds/inch. Stiffnesses within this range provide sufficient support and comfort to the user (column 6, lines 3-30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the midfoot portion of the insole with a flexural stiffness of 8 pounds per inch or more, in order to provide sufficient comfort and support, depending on the specific needs of the user. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 4 and 16, Grisoni discloses that the insole is configured such that the forefoot portion of the insole extends at least to distal ends of metatarsals of a foot (column 2, line 61-column 3, line 2).
Regarding claims 5 and 17, Grisoni discloses that the heel portion is a cupped heel portion (column 3, lines 27-28; Fig. 1, 9).
Regarding claims 6 and 18, Grisoni discloses that in the midfoot portion, the base layer comprises an upwardly extending contour for supporting a foot arch (column 3, lines 25-26; Fig. 3, 5, 9).
Regarding claims 7 and 19, Grisoni discloses that the forefoot portion has at least a first thickness and the midfoot portion has at least a second thickness that is greater than the first thickness (column 3, lines 16-19).
Regarding claims 8 and 20, Grisoni discloses that the base layer comprises a material having a first hardness and the arch shell comprises a material having a second hardness that is greater than the first hardness (column 5, lines 50-54).
Regarding claims 9 and 21, Grisoni discloses that the arch shell has a constant thickness (column 2, lines 5-6).
Regarding claims 12 and 24, Grisoni discloses a cover layer (top cover 20) on at least a portion of an upper surface of the base layer (column 3, lines 51-55; Fig. 9).
Regarding claims 13 and 25, Grisoni discloses that the insole is a removable insole for insertion into footwear.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grisoni and Cheskin, as applied to claim 26, in view of Bushby (US 8,216,162).
Grisoni and Cheskin do not disclose a set of insoles comprising two or more of the removable insoles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a set of insoles in order to have at least one insole per shoe, allowing a user to comfortably wear a pair of shoes.
Grisoni and Cheskin do not disclose instructions. Bushby teaches providing a foot support in combination with instructions for using the foot support (column 4, lines 8-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide instructions, as taught by Bushby, in order to aid the user in using the foot supports properly.
Grisoni, Cheskin, and Bushby teach the claimed invention except for the specific arrangement and/or content of indicia (printed matter) set forth in the claim(s).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide instruction for using the set of removable insoles for relieving plantar fasciitis pain since it would only depend on the intended use of the assembly and the desired information to be displayed.  Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack, 217 USPQ 401, (CAFC 1983).  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of instruction does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the printed matter e.g. the instructions and the substrate e.g. the insoles which is required for patentability.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/Primary Examiner, Art Unit 3732